UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7091


JIMMIE MECCYA WILLIAMS,

                  Petitioner – Appellant,

             v.

TERESA WAID, Warden, Huttonsville Correctional Center,

                  Respondent – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cv-00214)


Submitted:    November 4, 2009              Decided:   January 25, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmie Meccya Williams, Appellant Pro Se. Dawn Ellen Warfield,
Deputy   Attorney  General,  Charleston,  West  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmie Meccya Williams seeks to appeal the district

court’s order denying Williams’ motion for summary judgment and

denying his petition for habeas corpus under 28 U.S.C. §                  2254

(2006)   on    its   merits.     We    dismiss    the   appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).              This appeal period

is “mandatory and jurisdictional.”               Browder v. Dir., Dep’t of

Corr.,   434    U.S.   257,    264    (1978)   (quoting   United   States     v.

Robinson, 361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket

on March 6, 2009.       The notice of appeal may be deemed filed, at

the earliest, on June 6, 2009. *            Because Williams failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.               We deny Williams’

     *
       Although the undated notice of appeal was received and
filed on June 9, 2009, it was sent with a letter dated
June 6, 2009.   Because Williams is incarcerated, we apply the
“prison mailbox” rule, and assume that the date on the letter is
the earliest that Williams could have given his notice of appeal
to prison officials for mailing.    See Fed. R. App. P. 4(c)(1);
Houston v. Lack, 487 U.S. 266, 271-72 (1988).



                                        2
motion for transcripts as moot and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3